UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-4873



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RICK BARTON, SR.,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (1:02-cr-00080-jpj)


Submitted:   January 10, 2007              Decided:   February 5, 2007


Before WILLIAMS, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A. Benton Chafin, Jr., CHAFIN LAW FIRM, P.C., Lebanon, Virginia,
for Appellant. John L. Brownlee, United States Attorney, Jennifer
R. Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             In 2003, Rick Barton, Sr., was convicted by a jury of

conspiracy to engage in distribution, in violation of 21 U.S.C.

§ 846 (2000) (Count One); one count of distribution and possession

with intent to distribute oxycodone and cocaine, in violation of 21

U.S.C.   §   841(a)(1)    (2000)    (Count     Two);    and   four      counts   of

possession of a firearm in furtherance of a drug trafficking

offense, in violation of 18 U.S.C.A. § 924(c) (West 2000 & Supp.

2006) (Counts Three through Six). See United States v. Barton, 116

F. App’x 460, 462 (4th Cir. 2004) (No. 03-4896).                   The district

court,   overruling      Barton’s   objections,        imposed    a     four-level

sentence enhancement under U.S. Sentencing Guidelines Manual (USSG)

§ 3B1.1(a) (2002), on the ground that Barton was a leader or

organizer     of   a   criminal     activity    involving        five    or   more

participants. Barton was sentenced to 1170 months of imprisonment:

concurrent 210-month terms for Counts One and Two, a consecutive

sixty-month sentence for Count Three, and 300 months each for

Counts Four, Five, and Six, to run consecutively.                Barton, 116 F.

App’x at 462.

             On appeal, Barton alleged that (1) the jury was coerced

by an instruction directing further deliberation when it returned

without a unanimous jury verdict; (2) because he was convicted of

only one substantive drug offense, he could not be convicted of

multiple firearms counts; and (3) the district court erred in


                                     - 2 -
subjecting Barton to a leadership enhancement.               We rejected all

three claims and affirmed the convictions and sentence.                   The

Supreme Court granted certiorari, vacated the judgment of this

court, and remanded the case “for further consideration in light of

United States v. Booker, 543 U.S. 220 (2005).”           Barton v. United

States, 126 S. Ct. 39 (2005).

            On remand to this court, the parties filed supplemental

briefs.    Barton alleged that the four-level enhancement imposed by

the district court under USSG § 3B1.1 violated his Sixth Amendment

rights.     He also argued again that the district court erred in

allowing four § 924(c)(1) convictions based on one underlying

offense.     The Government conceded plain error under Booker, but

asserted that Barton’s second argument was beyond the scope of the

remand. We affirmed Barton’s convictions for the reasons stated in

the initial decision, rejecting Barton’s challenge to the § 924(c)

convictions “for the reasons stated in our original opinion.”

United States v. Barton, 178 F. App’x 291, 292 & n.1 (4th Cir.

2006) (No. 03-4896).        Finding plain error in Barton’s sentence

under     Booker,    we   vacated   the     sentence   and     remanded   for

resentencing.       Id. at 293.

            At resentencing, counsel for Barton argued for a variance

sentence.    He also asserted that the multiple § 924(c) convictions

violated the Double Jeopardy Clause.          The district court declined

to address the firearms issue and adopted the findings in the


                                    - 3 -
original presentence report as its findings of fact.     The court

imposed concurrent sixty-month sentences for Counts One and Two,

and reimposed the statutorily-mandated minimum sentences for Counts

Three through Six.   Barton noted his appeal.

          On appeal, Barton does not contest the sentence imposed

by the district court.      He raises only his challenge to the

multiple firearms convictions, although he acknowledges that we

have already rejected the claim. This court’s prior holding on the

issue is the law of the case, and Barton may not relitigate the

issue in this appeal.   See United States v. Aramony, 166 F.3d 655,

661 (4th Cir. 1999).

          We affirm the sentence imposed by the district court. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 4 -